DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-10, 12 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King et al. 2012/0169041.
In regard to claim 1, King et al. discloses (see fig. 15) a spigot tube coupler, comprising: a housing comprising: a first fluid port 396 disposed at a first end of the housing; and a stop surface 338 disposed at a second end of the housing; and a spigot 318 extending from the stop surface and configured to be inserted into a tube 312, the spigot comprising: an insertion end; a second fluid port 344 disposed at the insertion end; an outer surface; and one or more grooves (see grooves in outer surface of 318) disposed around the outer surface, wherein the one or more grooves are configured to receive a bonding agent to provide one or more bonding layers between the spigot and the tube (see paragraph 5).
In regard to claim 2, further comprising a sleeve member 316 extending from the stop surface of the housing and at least partially encircling a portion of the spigot 318, the sleeve member configured to be disposed at least partially around an end portion of the tube.
In regard to claim 3, wherein the outer surface of the spigot comprises an outer diameter that is equal to an inner diameter of the tube 312 to provide a friction fit between the spigot and the tube.
In regard to claim 4, wherein the one or more grooves comprises a plurality of grooves spaced evenly around the outer surface of the spigot.
In regard to claim 8, wherein the one or more grooves are one of trapezoidal shaped and rectangular shaped (see fig. 15).
In regard to claim 9, wherein the one or more grooves are transverse grooves.
In regard to claim 10, wherein the spigot 318 comprises a conical portion 318 disposed at the insertion end, the conical portion configured to provide a ramped surface to be initially inserted into the tube 312.
In regard to claim 12, wherein the stop surface 338 of the housing comprises a base member extending from the housing.
In regard to claim 16, King et al. discloses a spigot tube coupler, comprising: a stop surface 338; and a spigot 318 extending from the stop surface and configured to be inserted into a tube 312, the spigot comprising: an insertion end; a fluid port 344 disposed in the center of the spigot; an outer surface; and a plurality of grooves disposed around the outer surface, wherein the plurality of grooves are configured to receive a bonding agent to provide a plurality of bonding areas between the spigot and the tube (see paragraph 5).
Claim(s) 1, 4-5, 10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kury et al. 2015/0226356.
In regard to claim 1, Kury et al. discloses a spigot tube coupler, comprising: 
a housing comprising: a first fluid port (opening at end 12) disposed at a first end of the housing; and a stop surface (outwardly extending flange surface to the right of 12 in fig. 20) disposed at a second end of the housing; and a spigot 3 extending from the stop surface and configured to be inserted into a tube 2, the spigot comprising: an insertion end; a second fluid port disposed at the insertion end; an outer surface; and one or more grooves 5 disposed around the outer surface, wherein the one or more grooves are configured to receive a bonding agent to provide one or more bonding layers between the spigot and the tube.
In regard to claim 4, wherein the one or more grooves 5 comprises a plurality of grooves spaced evenly around the outer surface of the spigot (see figs. 10-15).
In regard to claim 5, wherein the plurality of grooves comprises one of 16, 24 and 32 grooves (see fig. 11 or 13).
In regard to claim 10, wherein the spigot comprises a conical portion 13 disposed at the insertion end, the conical portion configured to provide a ramped surface to be initially inserted into the tube.
In regard to claim 12, wherein the stop surface of the housing comprises a base member extending (outwardly extending flange surface to the right of 12 in fig. 20) from the housing.



Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Macleod 3,017,203.
In regard to claim 1, Macleod discloses (fig. 14) a spigot tube coupler, comprising: a housing comprising: a first fluid port 2A disposed at a first end of the housing; and a stop surface (flange between 30 and 2A) disposed at a second end of the housing; and a spigot 30 extending from the stop surface and configured to be inserted into a tube 4, the spigot comprising: an insertion end 30; a second fluid port disposed at the insertion end; an outer surface; and one or more grooves (see grooves between projections 42 in fig. 18) disposed around the outer surface, wherein the one or more grooves are configured to receive a bonding agent to provide one or more bonding layers between the spigot and the tube.
	In regard to claim 6, the one or more grooves are triangular shaped (see fig. 18).
Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okita  et al. 2016/0003391.
In regard to claim 1, Macleod discloses (fig. 1) a spigot tube coupler, comprising: a housing comprising: a first fluid port 24 disposed at a first end of the housing; and a stop surface (flange surface from 32 to 22) disposed at a second end of the housing; and a spigot 32 extending from the stop surface and configured to be inserted into a tube 16, the spigot comprising: an insertion end 34; a second fluid port disposed at the insertion end; an outer surface; and one or more grooves (see grooves between projections 40) disposed around the outer surface, wherein the one or more grooves are configured to receive a bonding agent to provide one or more bonding layers between the spigot and the tube.
	In regard to claim 7, the one or more grooves are semi-circular shaped.
Claim(s) 1 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reiter 8,287,007.
In regard to claim 1, Reiter discloses (fig. 6) a spigot tube coupler, comprising: a housing comprising: a first fluid port disposed at a first end of the housing; and a stop surface disposed at a second end of the housing; and a spigot 63 extending from the stop surface and configured to be inserted into a tube, the spigot comprising: an insertion end 70; a second fluid port disposed at the insertion end; an outer surface; and one or more grooves (grooves in surface 70) disposed around the outer surface, wherein the one or more grooves are configured to receive a bonding agent to provide one or more bonding layers between the spigot and the tube.
In regard to claim 10, wherein the spigot comprises a conical portion disposed at the insertion end (conical surface below 70 in fig. 6), the conical portion configured to provide a ramped surface to be initially inserted into the tube.
In regard to claim 11, wherein the one or more grooves (grooves in 70) extend into the conical portion.
Claim(s) 1, 10 and 12-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Birkholz et al. 10,107,430.
In regard to claim 1, Birkholz et al. discloses (fig. 1) a spigot tube coupler, comprising: a housing comprising: a first fluid port 28 disposed at a first end of the housing; and a stop surface 26 disposed at a second end of the housing; and a spigot 4 extending from the stop surface and configured to be inserted into a tube, the spigot comprising: an insertion end 8; a second fluid port disposed at the insertion end; an outer surface; and one or more grooves 19 disposed around the outer surface, wherein the one or more grooves 19 are configured to receive a bonding agent to provide one or more bonding layers between the spigot and the tube.
In regard to claim 10, wherein the spigot comprises a conical portion 22 disposed at the insertion end, the conical portion configured to provide a ramped surface to be initially inserted into the tube.
In regard to claim 12, wherein the stop surface 26 of the housing comprises a base member extending from the housing.
In regard to claim 13, further comprising a collar 8a disposed at the insertion end of the spigot, the collar 8a having an outer diameter greater than the outer surface of the spigot.
In regard to claim 14, wherein the collar 8a comprises a retention wall 24 defining an end to each of the one or more grooves 4, the retention wall configured to contain the bonding agent within the one or more grooves.
In regard to claim 15, wherein the spigot comprises a conical portion 22 disposed past the collar 8a at the insertion end, the conical portion configured to provide a ramped surface to be initially inserted into the tube.
In regard to claim 16, comprising: a stop surface 26; and a spigot 1 extending from the stop surface and configured to be inserted into a tube, the spigot comprising: an insertion end 8; a fluid port disposed in the center of the spigot; an outer surface; and a plurality of grooves 19, 4 disposed around the outer surface, wherein the plurality of grooves are configured to receive a bonding agent to provide a plurality of bonding areas between the spigot and the tube.
In regard to claim 17, wherein the spigot comprises a conical portion 22 disposed at the insertion end, the conical portion configured to provide a ramped surface to be initially inserted into the tube.
In regard to claim 18, further comprising a collar 8a disposed adjacent to the conical portion, the collar having an outer diameter greater than the outer surface of the spigot, wherein the collar comprises a retention wall 24 defining an end to each of the plurality of grooves 4, the retention wall configured to contain the bonding agent within the plurality of grooves.
Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Romani et al. 7,488,004.
In regard to claim 19, Romani et al. discloses a method of assembling a spigot tube coupler and a tube, the method comprising: applying a bonding agent (see col. 4, lines 33-36) to an outer surface of a spigot 24 of a spigot tube coupler, the spigot comprising a plurality of grooves (spaces between 32) disposed around the outer surface; aligning an insertion end 24a of the spigot with an end of the tube; slidably inserting the spigot into the tube 18 until the end of the tube contacts a stop surface 24B of the spigot tube coupler; and forming a plurality of bonding areas between the spigot and the tube, each bonding area defined by an outer surface of the bonding agent within one of the grooves.
In regard to claim 20, further comprising:
applying the bonding agent to the outer surface of the spigot between a collar 24A disposed on the insertion end of the spigot and the stop surface 24B of the spigot tube coupler, the collar comprising an outer diameter greater than the outer surface of the spigot and a retention wall (vertical surface leading from the groove bottom to 24A) defining an end to each of the plurality of grooves; and
generating a friction fit between the collar and an inner surface of the tube.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references not used in the prior art rejection section disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679